MONROE, J.
Relator complains that plaintiffs obtained preliminary injunctions restraining it from promulgating the result of an election whereby it was determined that the Seventh Ward of the parish of Tangip-ahoa should be “dry” during the year 1908: that it excepted to the jurisdiction of the district court on the ground, among others, that it was without jurisdiction, the question being political, and that the exception was overruled, but that the injunctions were dissolved and the suits dismissed for prematurity ; that the district court will, however, continue to usurp jurisdiction unless prohibited — and it prays for writs of certiorari and prohibition restraining said court from *293further usurping jurisdiction in these causes and from further proceeding therein.
As it appears from the face of the papers that the district court has dismissed the suits in which we are asked to prohibit it from further proceeding, the relator has no cause of complaint, so far as those suits are concerned, and it will be time enough to invoke the interference of this court as to some other suits when they shall have been brought.
Applications denied.